Ray, J.
Action to set aside a deed to land, procured from the appellant through the fraud of the appellee.
The complaint charges that an exchange of lands was brought about by the false and fraudulent representations of Bimer, as to the situation, quality, quantity, description and cost price of certain lands situated in the State of Missouri, and which were owned by and were well known to the appellee. It is also charged that, to avoid the consequences of such false representations, the appellant was fraudulently induced to sign a contract by which it was stipulated that if there should be any failure as to the quantity of timber or prairie land, the cost of said land from the government was to be the liquidated damages therefor; that the cost of said land was stated to have been §1 25 per acre, but, in truth, it was purchased from the government at the price of twelve and one-half cents per acre, and was neither wood land or prairie, but a ridge of rocks, entirely worthless. A deed was tendered by the appellant, reconveying the land upon discovery of the fraud, and a *369rescission, of the contract and reconveyance of the- land conveyed by the appellant was demanded. A demurrer was sustained to the complaint.
B. W. Wilson, for appellant.
J. Gavin and O. B. Moré,, for appellee..
This was error. The facts stated in the complaint entitled the appellant to a rescission of the contract. If'the.“failure as to the quantity of timber or prairie land” where, as in this ease, it proved total, could be regarded as covered by the contract fixing the measure of damages, still it could avail the appellee nothing, under the averment that the contract was procured by fraud. A party may seek to guard and protect himself with stipulations, and may provide for the rule of damages in the event the land does not correspond with his representations, and yet, if upon examination it appear that his entire contract is but a succession of frauds, and all its stipulations artfully designed to protect him from the legal consequences of his fraud, the court will reach through the disguise designed to conceal him, remove the shield intended to protect him, and require him to respond- in damages for the injury his fraudulent conduct has occasioned. A party cannot contract against liability for the consequences of his fraud.
The judgment is reversed, with' costs, and the cause re-manded, with directions to the court below to overrule-the* demurrer to the eomplaint.